USCA4 Appeal: 21-1689      Doc: 26         Filed: 11/08/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1689


        FAUSTINO PEREZ-CRUZ,

                             Petitioner,

                      v.

        MERRICK B. GARLAND, Attorney General,

                             Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: October 31, 2022                                  Decided: November 8, 2022


        Before THACKER and HARRIS, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES P.C.,
        Fairfax, Virginia, for Petitioner. Brian M. Boynton, Acting Assistant Attorney General,
        Jennifer P. Levings, Assistant Director, James A. Hurley, Office of Immigration Litigation,
        Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C, for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1689      Doc: 26           Filed: 11/08/2022   Pg: 2 of 2




        PER CURIAM:

               Faustino Perez-Cruz, a native and citizen of Mexico, petitions for review of an order

        of the Board of Immigration Appeals (Board) dismissing his appeal from the Immigration

        Judge’s denial of his applications for withholding of removal and protection under the

        Convention Against Torture. We have thoroughly reviewed the record, including the

        transcript of Perez-Cruz’s merits hearing and all supporting evidence. We conclude that

        the record evidence does not compel a ruling contrary to any of the agency’s factual

        findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the Board’s

        decision, see Gomis v. Holder, 571 F.3d 353, 359 (4th Cir. 2009); Dankam v. Gonzales,

        495 F.3d 113, 124 (4th Cir. 2007).

               Accordingly, we deny the petition for review for the reasons stated by the Board.

        See In re Perez-Cruz (B.I.A. May 20, 2021). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                      2